Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of patented elements found in U.S. Patent No 10,943,244. The dependent claims are also allowed. Although the present claims are not identical to claims of U.S. Patent No 10,943,244, they are considered nonstatutory obviousness-type. However, in order to overcome such obviousness a terminal disclaimer was filed on 2/10/2022. 
Allowable Subject Matter
Claims 1-14 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Kumar et al. (20110239044) in view of Rosario (20100179868).
The combination of Kumar and Rosario does not teach:
A method comprising:
generating, using one or more computer processors, a multi-tiered thread based on a fixed price and a specification for a first tier offering and a second tier offering for the fixed price, the specification for the first tier offering including a first offering and a first minimum number of users required to join the multi-tiered thread to redeem the first offering for the fixed price, and the specification for the second tier offering including a second offering different from the first offering and a second minimum number of users required to join the multi-tiered thread to redeem the second offering for the fixed price; and
in response to the current number of users that have joined the multi-tiered thread being equal to or greater than the second minimum number of users, determining, using the one or more computer processors, the current offering for the fixed price to be the second offering.
These uniquely distinct features render claims 1-14 allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621